DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    82
    422
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 07/02/2021 and 08/17/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-36 without traverse, in the reply filed on 08/17/2022 is acknowledged.    
The examiner also acknowledges applicants election of compound 517 as the species of group I. 
Claim 41 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-36 are examined on merits in this office action. 




Claim objections
Claim 1 is objected to because of the following informalities:  claim recites the following provisos: 

    PNG
    media_image2.png
    33
    477
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    51
    608
    media_image3.png
    Greyscale

The language is confusing, because language in proviso recites “may be” or “can be” etc., so, it is not clear whether the recited proviso is needed or optional. Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites multimer and also recites formula (I) as a monomer or single unit in the multimer. It is not clear where are the binding sites or linking groups present on the formula (I). 
In claims 1 and 26 refers to Table 1B of specification. Claims may not refer to the Specification. Verily, claims that refer to the specification are improper. See Ex parte Fressola, 27 USPQ.2d 1608 (BPAI 1993). Claims improperly refers to Table 1B in the specification. Incorporation by reference to a specific table is permitted only in exceptional circumstances where there is not practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table in the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. Reference to the amino acids listed in Table 1B can be readily incorporated into the claim and therefore reference to the specification in claim is improper. Accordingly, claim 1 and its dependents are rendered indefinite. 
Claim 27 recites compounds 1-389 and 456 or multimer is anyone of compounds 390-397 and 457-538. It appears that the claim is referring to the specification, which is improper, see the above-mentioned logic or explanation. 
 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
Claim 1 is drawn to a multimer comprising a plurality of compounds covalently linked together, each of the compound independently described by formula (I) with the recited definitions for the variables. 
Dependent claims further limit variables with the cited chemical groups broadly or with limited species. 
It appears that linker is optional in the formation of multimer, based on the claim language, and the multimer can be linear or branched. 
The issue is lack of definition for the multimer and its structural features. The multimer means that it can have more than one moiety of formula (I), and it appears that linker is linker. If linker is optional, then the monomer can bind to other monomers at all possible positions, and so, it can form a branched or complex multimer. The specification showed only dimer, which as a linker in between two moieties, and did not describe preparative methods for all possible multimers. The specification just pointed out the preparative methods to WO2016/054411, however, this document only showed preparation of homo dimers with a linker and did not describe preparation of all possible multimers and also without a linker.  So, it appears that there is no description for the preparative methods for the claimed multimer, and in its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
Claims further limited the multimer, wherein the moieties linker together by recited various linkers in Markush group, which are patentably distinct species. No description provided in the specification for possible variations and their chemistry, though the organic chemistry is very unpredictable. See In re Marzocchi and Horton 169 USPQ 367 3. 
The specification simply listed a dimer with possible linkers [in Table 2X]. The document WO2016/054411 also describe preparation of a dimer with a linkers, such as DIG, PEG, IDA etc. [see pages 9-10, 139] and suggested other possible linkers [see page75]. However, the claim accommodates to all possible known linkers, which can be used in the formation of multimer and then further limited with the recited linkers broadly. No structural features of linkers are described. The specification also fails to describe, where the linker binds on the moiety.  
Though, the examples for the preparative methods are optional for the claimed multimer, however, if there is an unpredictability in the species, then applicants need to describe these uncertainties for the species, so that a skilled person can understand the claimed invention. In this case, there are no description or any cited evidences that shows the all possible multimers, all possible linkers etc, in the specification. So, the specification has not adequately shown sufficient examples for broadly claimed subject matter, to show the possession of the invention as claimed.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(3)(a)(ii).  
In fact, the specification or cited WO2016/054411 fails to show the evidence for the preparative methods with the recited criteria for the generic multimer. That means specification fails to disclose representative number of species for the claimed multimer or not explained the possible unpredictability among the species, though there are uncertainties among the preparative methods. 
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
So, the question is based on shown data for the homo-dimer with two or three linkers, is it possible to make all possible multimers?  The independent claims does not even require a linker. Do applicants provide enough description for making all possible multimers with or without linkers, so that a skilled person in the art understands the claimed invention? 
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed multimer can generate hundreds of species with all possible combination, which encompasses several of patentably distinct species. The preparative methods with respect to divergent likers and/or without linkers, are expected to be drastically different.  
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
There is no shown preparative methods for any multimer in the specification. The specification just pointed out the preparative methods to WO2016/054411, however, this document only showed preparation of dimers with a linker and did not describe preparation of multimers.  That means specification fails to disclose representative number of species for the claimed genus of multimers, and not even explained the possible unpredictability among the preparative methods of multimers, though there are uncertainties among the chemistry of linkers. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
The multimer can bind through a linker or without a linker. If there is no linker, then how the monomer binds to another monomer and how they form a multimer. Is it a liner or branched? There is no description for these uncertainties in the specification. 
If there is a liner in between monomers, there are several types of linkers, ranges from simple alkylene to peptides or oligos, which may be capable of linking two monomer subunits through amide, amine, ester, thioether, disulfides, hydrazone or ether bonds etc. The linkers can have functional groups as well. The chemistry for making monomer-linker conjugate is different from that of another linker, specifically reaction conditions etc. If the linkers have functional groups, then one can expect unpredictability in making them and also in the resulted conjugate. 
Based on the above uncertainties, a skilled person in the art can expect unpredictability in the broadly claimed genus. There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed subject matter would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-28, 33 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US 11,111,273 B2.    
The US patent disclose the following homodimer:

    PNG
    media_image4.png
    182
    342
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    578
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    442
    577
    media_image6.png
    Greyscale

The above homodimer with the above recited definitions read instant multimer, when in the instant claims the multimer is dimer. Accordingly, claims are anticipated by the claims of US patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658